

114 S223 IS: To require the Secretary of Veterans Affairs to establish a pilot program on awarding grants for provision of furniture, household items, and other assistance to homeless veterans to facilitate their transition into permanent housing, and for other purposes.
U.S. Senate
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 223IN THE SENATE OF THE UNITED STATESJanuary 21, 2015Mrs. Boxer (for herself and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to establish a pilot program on awarding grants for
			 provision of furniture, household items, and other assistance to homeless
			 veterans to facilitate their transition into permanent housing, and for
			 other purposes.1.Pilot program on provision of furniture, household items, and other assistance to homeless
			 veterans moving
 into permanent housing(a)Pilot program required(1)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall commence a pilot program to assess the feasibility and advisability of awarding grants to eligible entities to provide furniture, household items, and other assistance to covered veterans moving into permanent housing to facilitate the settlement of such covered veterans in such housing.(2)Eligible entitiesFor purposes of the pilot program, an eligible entity is any of the following:(A)A veterans service agency.(B)A veterans service organization.(C)A nongovernmental organization that—(i)is described in paragraph (3), (4), or (19) of section 501(c) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such code; and(ii)has an established history of providing assistance to veterans or the homeless.(3)Covered veteransFor purposes of the pilot program, a covered veteran is any of the following:(A)A formerly homeless veteran who is receiving housing, clinical services, and case management assistance under section 8(o)(19) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)(19)).(B)A veteran who is receiving—(i)assistance from, or is the beneficiary of a service furnished by, a program that is in receipt of a grant under section 2011 of title 38, United States Code; or(ii)services for which per diem payment is received under section 2012 of such title.(C)A veteran who is—(i)a beneficiary of the outreach program carried out under section 2022(e) of such title; or(ii)in receipt of referral or counseling services from the program carried out under section 2023 of such title.(D)A veteran who is receiving a service or assistance under section 2031 of such title.(E)A veteran who is residing in therapeutic housing operated under section 2032 of such title.(F)A veteran who is receiving domiciliary services under section 2043 of such title or domiciliary care under section 1710(b) of such title.(G)A veteran who is receiving supportive services under section 2044 of such title.(4)DurationThe Secretary shall carry out the pilot program during the three-year period beginning on the date of the commencement of the pilot program.(b)Grants(1)In generalThe Secretary shall carry out the pilot program through the award of grants to eligible entities for the provision of furniture and other household items as described in subsection (a)(1).(2)Maximum amountThe amount of a grant awarded under the pilot program shall not exceed $500,000.(c)Selection of grant recipients(1)ApplicationAn eligible entity seeking a grant under the pilot program shall submit to the Secretary an application therefor in such form and in such manner as the Secretary considers appropriate.(2)Selection priority(A)Communities with greatest needSubject to subparagraph (B), in accordance with regulations the Secretary shall prescribe, the Secretary shall give priority in the awarding of grants under the pilot program to eligible entities who serve communities which the Secretary determines have the greatest need of homeless services.(B)Geographic distributionThe Secretary may give priority in the awarding of grants under the pilot program to achieve a fair distribution, as determined by the Secretary, among eligible entities serving covered veterans in different geographic regions, including in rural communities and tribal lands.(d)Use of grant funds(1)In generalExcept as provided in paragraph (2), each eligible entity receiving a grant under the pilot program shall use the grant—(A)to coordinate with the Secretary to facilitate distribution of furniture and other household items to covered veterans moving into permanent housing;(B)to purchase, or otherwise obtain via donation, furniture and household items for use by such covered veterans;(C)to distribute such furniture and household items to such covered veterans; and(D)to pay for background checks, provide security deposits, provide funds for utilities, and provide moving expenses for such covered veterans that are necessary for the settlement of such covered veterans in such housing.(2)Maximum amount of assistanceA recipient of a grant awarded under the pilot program may not expend more than $2,500 of the amount of the grant awarded for the provision to a single covered veteran of assistance under the pilot program.(3)Memorandums of understandingIn the case of an eligible entity receiving a grant under the pilot program that entered into a memorandum of understanding with the Secretary before the date of the enactment of this Act that provides for the provision of furniture and other household items to covered veterans as described in subsection (a) without Federal compensation, the eligible entity may use the grant in accordance with the provisions of such memorandum of understanding in lieu of paragraph (1).(4)Full use of funds(A)In generalA recipient of a grant awarded under the pilot program shall use the full amount of the grant by not later than one year after the date on which the Secretary awards such grant.(B)RecoveryThe Secretary may recover from a recipient of a grant awarded under this section all of the unused amounts of the grant if all of the amounts of the grant are not used—(i)pursuant to paragraph (1) and subparagraph (A) of this paragraph; or(ii)in a case described in paragraph (3), pursuant to an applicable memorandum of understanding.(e)OutreachThe Secretary shall conduct outreach, including under chapter 63 of title 38, United States Code, to inform covered veterans about their eligibility to receive household items, furniture, and other assistance under the pilot program.(f)RegulationsThe Secretary shall prescribe regulations for—(1)evaluating an application by an eligible entity for a grant under the pilot program; and(2)otherwise administering the pilot program.(g)Report(1)In generalNot later than the date that is 90 days after the last day of the pilot program, the Secretary shall submit to Congress a report on the pilot program.(2)ContentsThe report submitted under paragraph (1) shall include the following:(A)An assessment of the pilot program.(B)The findings of the Secretary with respect to the feasibility and advisability of awarding grants to eligible entities as described in subsection (a)(1).(C)Such recommendations as the Secretary may have for legislative or administrative action to facilitate the settlement of covered veterans into permanent housing.(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $5,000,000 for each year of the pilot program.(i)DefinitionsIn this section:(1)OutreachThe term outreach has the meaning given such term in section 6301(b)(1) of title 38, United States Code.(2)Veterans service agencyThe term veterans service agency means a unit of a State government, or a political subdivision thereof, that has primary responsibility for programs and activities of such government or subdivision related to veterans benefits.(3)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary for the representation of veterans under section 5902 of title 38, United States Code.